DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann et al (US 20180171074), necessitated by Amendment.

Wiedemann teaches a polyamide molding composition consisting of the following constituents: 
(A) 50 to 100% by weight of at least one transparent polyamide composed of: 
(a1) 55 to 77 mol % of HMDA (see 0040);
(a2) 23 to 45 mol % of cycloaliphatic diamine MACM (see 0041) where the proportions of (a1) and (a2) are based on the entirety of the diamines used and give a total of 100 mol %;
(a3) 40 to 80 mol % of aromatic dicarboxylic acid or a mixture of such dicarboxylic acids;
(a4) 20 to 60 mol % of acyclic, aliphatic dicarboxylic acid having 8 to 16 carbon atoms, or a mixture of such dicarboxylic acids, where (a4) comprising dodecanedioic acid (see claim 9), meeting the limitations of claims 11-15.
where the proportions of (a3) and (a4) are based on the entirety of the dicarboxylic acids used and give a total of 100 mol %. 

(B) 0-50% by weight of additives (see claim 1), including dyes, meeting the limitations of claim 19.

Wiedemann does not teach sebacic acid. 

However, dodecanedioic acid and sebacic acid are homologs.
In accordance to MPEP 2144.09 the structural analogs are prima facie obvious in the absence of showing unexpected results.
Therefore, it would have been obvious to a person of ordinary skills in the art to use either dodecanedioic or  sebacic acid in Wiedemann’s composition, since they are structural analogs, unless unexpected results are demonstrated.
Regarding claims 2, 5, 6, 8-9 and 10, Wiedemann teaches  DMDC, (i.e. 3,3′-dimethyl-4,4′-diaminodicyclohexylmethane  or Laromin C260) as alicyclic diamine (see 0024)
In reference to claim 3, Wiedemann discloses that (a1) is at least one of 1,6-hexamethylenediamine and 2-methyl-1,5-pentanediamine (i.e. MPMD).
Regarding claims 7 and 8, Wiedemann teaches that both aliphatic acid alicyclic diamines can be used both individually and in their mixture (see, 0023, 0026 and 0041).
Wiedemann does not teach polyamide resin properties of claims 16-20.
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Mere recitation of a newly discovered function or property, inherently possessed by things in prior art, does not cause claim language drawn to those things to be distinguishable over prior art. The Patent Office can require applicant to prove that subject matter shown to be in prior art does not possess a characteristic relied upon where it has reason to believe that a functional limitation asserted to be critical for establishing novelty in claimed subject matter may be an inherent characteristic of prior art; this burden of proof is applicable to product and process claims reasonably considered as possessing allegedly inherent characteristics.
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Wiedemann’s and Applicant’s polyamides, since they formed from the same monomers at analogous conditions.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765